                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALFORNIA

____________________________________
                                              )
THE CENTER FOR INVESTIGATIVE                  )
REPORTING                                     )
                                              )
                        Plaintiff,            )      Civil Action No. 3:19-cv-4145-LB
                                              )
                v.                            )
                                              )
FEDERAL BUREAU OF                             )
INVESTIGATION,                                )
                                              )
                        Defendant.            )
                                              )


                           DECLARATION OF JONATHAN JONES



I, Jonathan R. Jones, declare as follows:


        1.   I, Jonathan Jones, declare that the following statements are based on my knowledge
and true and correct to the best of my knowledge. If called upon to do so, I am competent to testify
to all matters set forth herein.
        2.   I am a reporter with Reveal from the Center for Investigative Reporting. I have been
an investigative reporter since 1999. I have covered conflict and human rights in ten countries,
including Congo, Liberia, Rwanda, Cambodia and Sri Lanka. My exposé on Firestone Tire’s
operations during the Liberian Civil War was published by ProPublica and PBS Frontline, and it
was awarded two Emmy Awards for outstanding investigative journalism and outstanding research
in 2015.
        3.   Since 2015, I have been researching a 2002 ambush that occurred in West Papua,
Indonesia for a long-term investigation to air as a mainstream serialized television documentary
with accompanying articles and radio segments on Reveal, from The Center for Investigative
Reporting.

       4.    Currently the project is in developments with Blackfin Productions and scheduled to
be pitched to major media distributors in the Winter 2020-2021.
       5.    In my position as an investigative reporter, I became aware of the U.S. investigation
into the violent ambush near the Grasberg mine in West Papua, which resulted in the death of two
American schoolteachers and one Indonesian schoolteachers in August 2002.                Through
conversations with sources and through public information, I learned of allegations that the
Indonesian Special Forces, also known as “Kopasses” or “TNI,” allegedly instigated the incident.
I also became aware of the June 2004 grand jury indictment in Washington, D.C., against
Anthonius Wamang, a farmer from the indigenous Amungme tribe and Indonesian citizen, who
surrendered to the FBI but was subsequently handed over to the Indonesian government. See FBI
National Press Office, Papuan Separatist Charged with the Murders of Two Americans, Attempted
Murders of Others During 2002 Ambush in Indonesia (June 24, 2004) https://bit.ly/3msVpVD.
       6.    In the course of my research, I also learned from information already in the public
domain that the FBI had been accused of violating Indonesian law by detaining indigenous
Papuans without a warrant, which led to the detainees being subjected to strip searches, deprived
of sleep for more than twenty-four hours, and—in one case—beaten. Four of those detainees were
eventually released without charges. See EBEN KIRKSEY, FREEDOM          IN   ENTANGLED WORLDS:
WEST PAPUA AND THE ARCHITECTURE OF GLOBAL POWER 168 (2012).
       7.    I also learned from information in the public domain about concerns that the FBI may
have failed to pursue leads aimed at address whether the Indonesian military had masterminded
the operation for its own strategic and political interest. See Three West Papua Human Rights
Organizations Condemn the Statement by the US Attorney General Over the Killing of Two
Americans at Freeport Mine and Urge the US Congress to Push For a Full and Impartial
Investigation, EAST TIMOR ACTION NETWORK (Aug. 4, 2004) https://bit.ly/3eQOLG8 (joint press
statement by the groups Eslham Lemasa, and Yahamak).
        8.   I have also researched Mr. Wamang’s 2006 prosecution in Indonesia. This was a
high-profile case in Indonesia and the United States that was covered by major media outlets across

the globe. The trial has also been addressed in human rights reports and in peer-reviewed journals,
and the underlying incident has been openly discussed by public officials in Congress. Information
regarding Mr. Wamang has also appeared in declassified State Department wires, and has been
disseminated in FBI press materials.
        9.   Attached hereto as Exhibit 1 is a true and correct copy of a memorandum circulated
by Elsham to members of the United States Congress in 2005, describing evidence of Indonesian
military involvement in the August 31, 2002 attack.
        10. Attached hereto as Exhibit 2 is a true and correct copy of the following peer reviewed
academic article: S. Eben Kirksey & Andreas Harsono, Criminal collaborations? Antonius
Wamang and the Indonesian military in Timika, 16 S.E. ASIA RES. 165 (July 2008).
        11. Attached hereto as Exhibit 3 is a true and correct copy of the following news article:
Raymond Bonner, U.S. Links Indonesian Troops to Deaths of 2 Americans, N.Y. TIMES (Jan. 30,
2003) https://nyti.ms/2HD7NU7.
        12. Attached hereto as Exhibit 4 is a true and correct copy of the following news article:
Ellen Nakashima, FBI Said Involved in Arrest of 8 Indonesians, WASH. POST (Jan. 14, 2006)
https://wapo.st/3eKIX0O.
        13. Attached hereto as Exhibit 5 is a true and correct copy of the following news article:
Tim Shorrock, Murder, She Said: An ambush in Indonesia killed Patsy Spier’s husband–and
landed her in the middle of a foreign-policy minefield, MOTHER JONES (March/April 2004)
https://bit.ly/3kisp1v.
        14. Attached hereto as Exhibit 6 is a true and correct copy of the following news article:
Dana Priest, Deadly Papua Ambush Casts Troubling Light on Indonesia, WALL ST. JOURNAL (June
23, 2003) https://on.wsj.com/2UgUs70.
       15. Attached hereto as Exhibit 7 is a true and correct copy of the following news article:
Curt Anderson, U.S. Indicts Reputed Indonesian Separatist for 2002 Killings of Two American,

ASSOC. PRESS (June 24, 2004).
       16. Attached hereto as Exhibit 8 is a true and correct copy of the following news article:
Slobodan Lekic, Rights Group Denounce U.S. Indictment of Papua Man Over American Deaths,
ASSOC. PRESS (June 25, 2004).
       17. Attached hereto as Exhibit 9 is a true and correct copy of the following news article:
Jerry Seper, Indonesian Indicted In the U.S. Teacher Deaths, WASH. TIMES (June 25, 2004).
       18. Attached hereto as Exhibit 10 is a true and correct copy of the following news article:
Chris Brummitt, Police in Indonesia Arrest Suspects Over Slayings of Americans, ASSOC. PRESS.
       19. Attached hereto as Exhibit 11 is a true and correct copy of the following news article:
Raphael Pura and Murray Hiebert, Arrest Helps U.S.-Indonesia Ties, WALL ST. JOURNAL (Jan. 13,
2006) https://on.wsj.com/32vffIi.
       20. Attached hereto as Exhibit 12 is a true and correct copy of the following news article:
Jane Perlez & Raymond Bonner, A Widow Who Won’t Let Indonesia Forget, N.Y. TIMES (Jan. 26,
2006) https://nyti.ms/35iLLPV.
       21. Attached hereto as Exhibit 13 is a true and correct copy of the following news article:
Papuan Suspects In Freeport Killings May Face Death, AGENCE FRANCE PRESSE (Jan. 16, 2006).
       22. Attached hereto as Exhibit 14 is a true and correct copy of the following report:
GLOBAL WITNESS, PAYING FOR PROTECTION: THE FREEPORT MINE AND THE INDONESIAN SECURITY
FORCES   (July 2005) https://bit.ly/35jJUKo.
       23. Attached hereto as Exhibit 15 is a true and correct copy of the following document:
CONG. RESEARCH SERV., RL33260, PAPUA, INDONESIA: ISSUES FOR CONGRESS (2006).
       24. Attached hereto as Exhibit 16 is a true and correct copy of a collection of declassified
Department of State cables provided to the National Security Archives at the George Washington
University, pursuant to a Freedom of Information Act request, 5 U.S.C. § 552. These cables, as
relevant, include: Embassy Jakarta to Department of State, Two Amcits Killed in Attack Near
Freeport Mine In Papua (003927) DEP’T STATE (Aug. 31, 2002); Embassy Jakarta to Department
of State, Perpetrators of Attack on U.S. Mining Company Convoy Still Unclear (031334Z), DEP’T

STATE (Sept. 3, 2002); Embassy Sydney to Department of State, Townsville, Queensland,
Australia, American Victims of Indonesia Attack Expected to Make a Full Recovery (00826),
DEP’T STATE (Sept. 2, 2002); Embassy Jakarta to Department of State, Freeport Attack: TNI
Supports Joint Investigation (08326), DEP’T STATE (Dec. 27, 2002); Embassy Jakarta to
Department of State, GOI Supports FBI Participation in Freeport Investigation; Welcomes
January 15 Visit (00011) DEP’T STATE (Jan. 2, 2003); Embassy Jakarta to Department of State,
General Sutarto Discusses The Freeport Case, The Aceh Accord and Iraq (00743), DEP’T STATE
(Jan. 16, 2003); Embassy Jakarta to Department of State, FBI Meets With TNI Chief and Police
General Pastika On Freeport Case (01213), DEP’T STATE (Jan. 24, 2003); Embassy Jakarta to
Department of State, Papua: Ambassador Conveys FBI Request in Freeport Investigation (04424),
DEP’T STATE (Apr. 24, 2003); Embassy Jakarta to Department of State, May 21, 2003. Ambassador
Discusses Security, Timika Case With National Police Chief DA’I Bachtiar (05554), DEP’T STATE
(May 21, 2003); Embassy Jakarta to Department of State, Yudhoyono on Timika, Aceh, Terror
Trials (006709), DEP’T STATE (June 16, 2003); Embassy Jakarta to Department of State,
Ambassador Calls on Indonesia Armed Forces (TNI) Commander (006732), DEP’T STATE (June
17, 2003); Embassy Jakarta to Department of State, Yudhoyono Asks for FBI Team’s Return
(008777), DEP’T STATE (July 31, 2003); Embassy Jakarta to Department of State, The Attorney
General’s Visit to Indonesia (000786), DEP’T STATE (Jan. 27, 2004); Embassy Jakarta to
Department of State, Political Fallout From Timika Investigation (007561), DEP’T STATE (Aug.
10, 2004); Embassy Jakarta to Department of State, Yudhoyono Asks Ambassador for Continued
U.S.-Indonesian Cooperation (009750), DEP’T STATE (Oct. 10, 2004); Embassy Jakarta to
Department of State, Ambassador’s February 8 Meeting with President Yudhoyono (001967),
DEP’T STATE (Feb. 8, 2005); Embassy Jakarta to Department of State, Indonesian Defense Minister
Juwoko Sudarson’s Meeting with Deputy Secretary Zoellick (052124), DEP’T STATE (Mar. 23
2005); Embassy Jakarta to Department of State, Deputy Secretary Zoellick’s May 7, 2005
Conversation with Indonesian President Susilo Bambang Yudhoyono (006986), DEP’T STATE
(May 19, 2005).

       25. Attached hereto as Exhibit 17 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Your Visit to Indonesia: Launching A Renewed Bilateral
Relationship (00059), DEP’T STATE (Jan. 3, 2006).
       26. Attached hereto as Exhibit 18 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Codel Feingold Meets Indonesian Attorney General
(002530), DEP’T STATE (Feb. 24, 2006).
       27. Attached hereto as Exhibit 19 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Your Visit to Indonesia: Moving Our Renewed Bilateral
Relationship Forward (002917), DEP’T STATE (Mar. 6, 2006).
       28. Attached hereto as Exhibit 20 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Case: Prosecution Dossiers Completed, Sent to
Court (007556), DEP’T STATE (June 23, 2006).
       29. Attached hereto as Exhibit 21 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Trial of Timika Suspects to Begin July 4 (008117), DEP’T
STATE (June 28, 2006).
       30. Attached hereto as Exhibit 22 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Opening of Timika trial Deferred Until July 11 (008383),
DEP’T STATE (July 5, 2006).
       31. Attached hereto as Exhibit 23 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Defendants Still Refuse to Appear (008687),
DEP’T STATE (July 12, 2006).
       32. Attached hereto as Exhibit 24 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Trial Likely In Mid-July (007556), DEP’T STATE
(June 14, 2006).
       33. Attached hereto as Exhibit 25 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Defendants Walk Out As FBI Agents Testify At Timika

Trial (011342), DEP’T STATE (Sept. 12, 2006).
       34. Attached hereto as Exhibit 26 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Trial: TNI Personnel Testify (011845), DEP’T
STATE (Sept. 25, 2006).
       35. Attached hereto as Exhibit 27 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Trial: Defendants Refuse to Testify (012161),
DEP’T STATE (Oct. 3, 2006).
       36. Attached hereto as Exhibit 28 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Timika Trial: Wamang Sentenced to Life In Prison
(013142), DEP’T STATE (Nov. 7, 2006).
       37. Attached hereto as Exhibit 29 is a true and correct copy of the following cable:
Embassy Jakarta to Department of State, Jakarta High Court Upholds Verdict in Timika Case
(000897), DEP’T STATE (Mar. 28, 2007).
       38. Attached hereto as Exhibit 30 is a true and correct copy from the following cable:
Embassy Jakarta to Department of State, Timika Defendants Refuse to Respond to Sentencing
Request (012874), DEP’T STATE (Oct. 31, 2006).
       39. Attached hereto as Exhibit 31 is a true and correct copy of the following FBI transcript
addressing the 2002 ambush: John G. Raucci, Honorary Medals Ceremony, FBI (Mar. 27, 2009)
https://bit.ly/2IolUNH.
       40. Attached hereto as Exhibit 32 is a true and correct copy of the following news article,
demonstrating publication of sensitive FBI records without negative consequences: Charlie
Savage, F.B.I. Casts Wide Net Under Relaxed Rules for Terror Inquiries, Data Shows, N.Y. TIMES
(Mar. 26, 2011) https://nyti.ms/38wEyNS.
       41. Attached hereto as Exhibit 33 is a true and correct copy of the following news article,
demonstrating publication of sensitive FBI records without negative consequences: Cora Currier,
Based on Vague Tip, the Feds Can Surveil Anyone, INTERCEPT (Jan. 31, 2017)
https://bit.ly/3lxgb6J.

        42. I declare under penalty of perjury of the laws of the State of California that the
foregoing is true and correct to the best of my knowledge and belief.


                Executed November 13, 2020 in San Francisco, California.


                                                    s/ Jonathan R. Jones
                                                    Jonathan R. Jones
